Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conical configuration” recited in Claim 11 and “gap” in Claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 1, 5, 10, 11, 16
Regarding claims 1, 5, 10, 11 and 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Office does not consider the recitation following “preferably” is a required limitation.
In Reference to Claim 4
The metes and bounds of claim 4 cannot be ascertained since “a displacement element arranged near the outlet” is indefinite and renders claim 4 ambiguous. The Office considers that any location to the outlet can be considered as near.
In Reference to Claim 6
Claim 6 recites “wherein n has a value of k-0.3 to k+0.3”.  However, the “n” is not part of the equation recited in Claim 6.
In Reference to Claim 28
28 recites the limitation "the distance" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
In Reference to Claims 2, 3, 7-9, 12-15, 17-29
Claims 2, 3, 5, 7-9, 12-15, 17-27, 29 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 17-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0016920 to Yamamoto.
Regarding Claim 1
Yamamoto discloses a dry-compressing compressor comprising a housing (Fig. 1 12)  defining a suction chamber (Fig. 1, 24) and having a compressor inlet (Fig. 1, 8) where preferably atmospheric pressure prevails and a compressor outlet (Paragraph 24), two screw rotors (Fig. 1, annotated by the examiner) arranged in the suction chamber and each having at least one displacement element (Fig. 1, annotated by the examiner) including a helical recess for defining a plurality of windings (As showed in Fig. 1), wherein at least one displacement element (Fig. 1, annotated by the examiner) per screw rotor has a single-pass asymmetrical profile (Paragraph 26, a single thread gear), the screw rotors have no internal cooling of the rotors (As showed in Fig. 1), 
Yamamoto does not teach the housing (26) has a mean heat flow density of less than 80000 W/m2, in the area of the displacement elements.
According to the specification, a mean heat flow density is the ratio of the compression capacity to the wall surface of the compression area.  Yamamoto teaches the compression volume is determined by the winding angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the winding angle of the thread, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Once the compression volume is determined, the mean heat flow density will also be determined based on the application requirement.

    PNG
    media_image1.png
    618
    695
    media_image1.png
    Greyscale

In Reference to Claim 2
Yamamoto discloses the profiled are configured such that not blowhole is formed (As showed in Fig. 1, rotor has Quimby profiled)
In Reference to Claim 3
Yamamoto discloses the profiles of the at least one displacement element of each screw rotor are configured as Quimby profile (As showed in Fig. 1)
In Reference to Claim 4
Yamamoto discloses a displacement element arranged near the outlet of the vacuum pump has symmetrical profile (Fig. 1, P4)
In Reference to Claims 5-9 and 12
Yamamoto discloses the screw compressor.
Yamamoto does not teach the number of screw and how the volume ratio is determined.
However, Yamamoto teaches the Winding angle is a performance related design parameter which determine the compression efficiency (Paragraph 51), and the compression efficiency is determined by the input pressure and the output pressure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the winding angle of the thread, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As showed in Fig. 2A/B, 3A/B, and 4A/B, the curves have different slope, therefore, the position of compression and pre-compression will be optimized based on the performance requirement.
In Reference to Claim 10
Yamamoto discloses the pitch of windings of the displacement element varies (Fig. 1, as showed).
In Reference to Claim 13
Yamamoto discloses two screw rotors (Fig. 1, annotated by the examiner) with parallel axes are provided (As showed in Fig. 1)
In Reference to Claim 17
Yamamoto discloses for synchronizing the two screw rotors a synchronization gear (Fig. 1, 21) is provided.
In Reference to Claim 18
Yamamoto discloses the dry run screw vacuum compressor.
Yamamoto does not teach the rotational speed of the compressor.
However, the Applicant recites the operational method instead of the structure itself.  According to MPEP, [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  
In Reference to Claim 19
Yamamoto discloses wherein the one displacement element is configured as a discharge-side displacement element (Fig. 1, P4) and for each screw rotor at least one further displacement element (Fig. 1, P1) is provided.
In Reference to Claim 21
Yamamoto discloses the suction- side displacement elements (Fig. 1, P4) have a constant pitch along their overall length
In Reference to Claim 22
Yamamoto discloses each screw rotor comprises a rotor shaft (Fig. 1 as showed) supporting the at least one displacement element.
In Reference to Claim 23
Yamamoto discloses the 8displacement elements (Fig. 1, annotated by the examiner) of a screw rotor are of an integral configuration
In Reference to Claim 24
Yamamoto discloses the screw rotors and in particular the at least one displacement element (Fig. 1, annotated by the examiner) per screw rotor have a smaller expansion coefficient (As showed in Fig. 1, the coefficient at the P1 is small) that the housing, wherein the expansion coefficient of the housing (The coefficient at P4 is larger) is in particular at least larger than that of the screw rotors and/or the at least one displacement element
In Reference to Claim 25
Yamamoto discloses the screw rotors do not comprise any ducts through which in particular a liquid coolant flows (AS showed in Fig. 1, there is no cooling duct in the housing of the compressor)
In Reference to Claim 26
Yamamoto discloses the screw rotors are of a solid configuration (As showed in Fig. 1, the rotor is a single piece)
In Reference to Claim 28
Yamamoto discloses the distance between the area where 5 % to 20 % of the outlet pressure prevails and the last winding of the discharge-side displacement element is at least 20 % to 30 % of the rotor length (As showed in Fig. 2B, the length of each screw section is a design parameter, the ratio between L1 and L2 varies based on the performance requirement)

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2001/0024620 to North.
In Reference to Claim 11
Yamamoto discloses the screw dry compression compressor.
Yamamoto does not teach the rotor is a conical configuration.
North teaches the rotor is of a conical configuration (Fig. 1, 5)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from North.  Doing so, would result in conical rotor being incorporated into the design of Yamamoto.  Both inventions of Yamamoto and North are in the same field of the endeavor and North teaches a method of minimizing the size of the exhaust stage, thereby keeping the power consumption of the pump to a minimum whilst maintaining a relatively large pump inlet size so as to allow faster evacuation of the chamber being pumped and faster pump inlet speeds of the gas being pumped. (Paragraph 7 of North)
In Reference to Claim 14
Yamamoto discloses the screw dry compression compressor comprises the inlet.
North teaches wherein at the compressor inlet (Fig. 1, 8) at the compressor inlet in particular inside the housing a gas collection chamber is provided (As showed in Fig. 1)
	Wherein at the compressor outlet a gas collection chamber (Fig. 1, 9) is provided in particular inside the housing.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from North.  Doing so, would result in conical rotor being incorporated into the design of Yamamoto.  Both inventions of Yamamoto and North are in the same field of the endeavor and North teaches a method of minimizing the size of the exhaust stage, thereby keeping the power consumption of the pump to a minimum whilst maintaining a relatively large pump inlet size so as to allow faster evacuation of the chamber being pumped and faster pump inlet speeds of the gas being pumped. (Paragraph 7 of North)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication US 2012/0230858 to Izawa et al.
In Reference to Claim 16
Yamamoto discloses the screw dry compression compressor
Yamamoto teaches the screw is supported by one side of bearing.
Izawa teaches in the housing, roller bearings (Fig. 1, 18) and preferably seals are arranged on both sides of the two screw rotors (Fig. 1 as showed)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Izawa.  Doing so, would result in bearings being arranged at both sides of screw rotor.  Both inventions of Yamamoto and Izawa are in the same field of endeavor, and Izawa teaches a design of securely support a rotor shaft with predictable result in success of securing a compressor shaft.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2003/0152475 to Becher.
In Reference to Claim 27
Yamamoto discloses the dry compression compressor comprising rotor with Quimby profile for suppressing the local temperature increase near the discharge port (Paragraph 44)
Yamamoto does not teach the temperature valve.
Becher teaches the operation temperature is determined by ratio of overall wrapping angle, ratio of maximal pitch to minimal pitch (Paragraph 21, 22, and 23)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Becher to incorporated into the design of Yamamoto.  Doing so, would result in the screw rotor being design with pitch angle based on pre-requested design condition such as temperature, energy requirement, and contraction size, the temperature 50 K is merely a design result.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2012/0171068 to Steffens.
In Reference to Claim 29
Yamamoto discloses the dry compression compressor comprising rotor with Quimby profile.
Yamamoto does not teach the gap between two rotor threads.
Steffens teaches the gap between the two rotor threads determines the compressed gas quantity.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Steffens.  Doing so, would result in the gap between two rotor surface being determined based on the required gas quantity to be delivered, since Steffens provides a design with reliability, ruggedness, constructional size and weight, while at the same time having a low price level and satisfactory compressor efficiency.  
Once the inventions of Yamamoto and Steffens are integrated, the gap between two rotor thread will be determined based on the performance requirement.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2007/0196228 to Tunna et al (Tunna).
In Reference to Claim 20
Yamamoto discloses the dry compression compressor comprising rotor with Quimby profile.
Yamamoto does not teach the gap between the rotor and the inner wall of the housing.
Tunna teaches the rotor to stator clearance can be increased or even maximized when the pump is switched off following pumping of sticky or dusty atmospheres. (Paragraph 8)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yamamoto to incorporate teachings from Tunna.  Doing so, would result in a gap being formed between the rotor and the inner surface of the housing to prevent sticky or dusty in the air as being taught by Tunna.
The combination of Yamamoto and Tunna as allied to Claim 20 does not teach the gap is between 0.03 mm to 0.2 mm.  However, a person with ordinary skill in the art will determine the gap since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/7/2021